U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-31193 EASTERN ENVIRONMENT SOLUTIONS, CORP. (Name of Registrant in its Charter) Nevada 16-1583162 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) Harbin Dongdazhi Street 165, Harbin, P.R. China 150001 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-451-5394-8666 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subjected to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 16, 2011:Common Voting Stock: 14,970,186 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Unaudited Financial Statements : Condensed Consolidated Balance Sheet – March 31, 2011 and December 31, 2010 2 Condensed Consolidated Statements of Income and Comprehensive Income – for the Three Months Ended March 31, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows – for the Three Months Ended March 31, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures about Market Risk 22 Item 4T Controls and Procedures 22 Part II Other Information Item 1. Legal Proceedings 23 Items 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 23 Item 4. Reserved 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 1 EASTERN ENVIRONMENT SOLUTIONS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) MARCH 31, DECEMBER 31, ASSETS Current assets: Cash $ $ Accounts receivable Inventories Other receivables Loan receivable Total Current Assets Property and equipment, net of accumulated depreciation of $66,713 and $60,867, respectively Landfill development costs, net of amortization of $4,178,651 and $3,814,935, respectively Deferred tax assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Bank loan payable - current portion $ $ Accounts payable Taxes payable Accrued expenses and other payables Total Current Liabilities Total Liabilities Commitments and Contingencies Stockholders' Equity Common stock, $0.0001 par value, 100,000,000 shares authorized; 14,970,186 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income Statutory reserves Retained earnings - unappropriated Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 EASTERN ENVIRONMENT SOLUTIONS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) THREE MONTHS ENDED MARCH 31, Revenues Landfill disposal fees $ $ PET bottle sales Cost of Goods Sold Landfill disposal fees PET bottle sales Gross Profit Selling, General and Administrative Expense Income from operations Other Income (Expense) Interest income Interest expense ) - Other income - ) Total other income, net Income from Operations before Income Taxes Provision for Income Taxes Net Income Other Comprehensive Income - Foreign currency translation gain ) Comprehensive Income $ $ Basic and Diluted Income Per Share Basic $ $ Diluted $ $ Weighted Average Number of Common Shares Outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements 3 EASTERN ENVIRONMENT SOLUTIONS, CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED MARCH 31, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of stock-based compensation Deferred tax benefit ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Accounts payable 6 - Taxes payable Accrued expenses and other payables ) Net cash provided by operating activities Cash Flows From Investing Activities: Additions to construction in process ) - Payment of capitalized interest for construction loan - ) Payments on loan to related parties - ) Collections (payments) on loans receivable ) Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities Loan repayments to bank ) ) Net cash used in financing activities ) ) Effect of Exchange Rate Changes on Cash ) Increase in Cash Cash - Beginning of Period Cash - End of Period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash was paid for the following: Interest expense $ $ Income taxes $ $ - The accompanying notes are an integral part of these condensed consolidated financial statements 4 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1. BASIS OF PRESENTATION AND ORGANIZATION Eastern Environment Solutions, Corp. (“the Company” or “EESC”) was incorporated under the laws of the State of Nevada and formerly known as USIP.COM, Inc. (“USIP”). The Company operates its business primarily through its wholly-owned subsidiary Harbin Yifeng Eco-Environment Co., Ltd. (“Harbin Yifeng”), a corporation organized and existing under the laws of the People’s Republic of China (“PRC”). Harbin Yifeng is an environmental engineering company in the PRC that specializes in providing non-hazardous municipal solid waste processing and disposal services in the northeast regions of China. The Company’s unauditedcondensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“US GAAP”). In the opinion of management, the accompanying condensed balance sheets and related interim statements of income and cash flows include all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America. Interim results are not necessarily indicative of the results that maybe expected for a full year.The information included in this Form 10-Qshould be read in conjunction with information included in the Company’s Annual Report on Form 10-Kfor the year ended December 31, 2010, filed with the Securities and Exchange Commission on March 30, 2011. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of consolidation The accompanying unaudited condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, Harbin Yifeng and Harbin Yifeng’s wholly owned subsidiary, Harbin Yifeng Zhiye Management Co., Ltd. (“Yifeng Zhiye”). All significant inter-company transactions and balances have been eliminated in consolidation. Management estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Accounts receivables Accounts receivables are stated at net realizable value. Any allowance for doubtful accounts is established based on the management’s assessment of the recoverability of accounts and other receivables. A considerable amount of judgment is required in assessing the realization of these receivables, including the current credit worthiness of each customer and the related aging analysis. The Company’s receivables are primarily due from the municipal government of Harbin City and are considered by management to be fully collectible. The Company’s receivables from its recycling of bottles and plastic beginning in 2010 are considered fully collectible, under contracts with the recycling companies engaged for the disposal of the material.Therefore, no allowance for doubtful accounts was deemed necessary at March 31, 2011or December 31, 2010. 5 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Inventories Inventories consist of (a) materials and supplies to be used in the regular day-to-day operations of the landfill and (b)PET plastics held by the Company or its consignees pending processing and delivery to customers of the consignees. Inventory is valued at the lower of cost or market with cost determined on a first-in first-out basis. Property and equipment Property and equipment are stated at cost, net of accumulated depreciation and amortization.Maintenance and repairs are charged to expense as incurred. Depreciation and amortization are computed using the straight-line method over the estimated useful lives of 5-10 years. Landfill development costs Landfill development costs, which also include advances to suppliers, represent payments made for labor, machinery, supplies and equipment related to the construction of the landfill. Landfill development costs are stated at cost, net of accumulated amortization. Amortization is computed on a units of measure basis: the Company’s estimate of the total cost of the landfill when complete is multiplied by a fraction, the numerator being the total tonnage disposed during the period and the denominator being the total anticipated capacity of the landfill. The anticipated total cost of the landfill is reviewed quarterly, based on costs incurred to date and updated projections, and is adjusted, as necessary. Conversion of expenses already incurred is based on the reported historical conversion rate; the estimate of future costs is converted based on the conversion rate on the measurement date. Revenue recognition The Company, in accordance with ASC 360, records revenue when persuasive evidence of an arrangement exists, services have been rendered or product delivery has occurred, the sales price to the customer is fixed or determinable, and collectability is reasonably assured. For revenue associated with waste disposal at the landfill, the Company recognizes revenue based on tonnage on the date it is disposed into the landfill.The Company discloses separately the actual tonnage disposed during each period in order to match the cost of revenue with the actual disposal activities. See: Note 4. The Company records revenue associated with the resale of bottles and caps based on the contract price that the Company’s consignee is required to pay to the Company upon its resale of the processed plastic.Revenue is recorded on the date when the consignee ships the processed plastic to its customer, at which time it is contractually obliged to pay the related fee to the Company. Income taxes The Company accounts for income tax under the provisions of ASC No.740 "Income Taxes", which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of the events that have been included in the financial statements or tax returns.Deferred income taxes are recognized for all significant temporary differences between tax and financial statements bases of assets and liabilities.Valuation allowances are established against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. Harbin Yifeng was granted the status of wholly foreign-owned entities (“WFOE”) in the fourth quarter of 2006 upon the reverse merger with USIP with a choice of starting the tax holiday immediately or the next calendar year. Harbin Yifeng elected for this tax holiday to commence in January 2007. Its two-year tax exemption period was from January 1, 2007 to December 31, 2008 and the three-year 50% income tax reduction period will be from January 1, 2009 to December 31, 2011. The Company has deferred tax assets that relate to its landfill development amortization and its net operating loss in the U. S., which is not covered by the tax holiday. 6 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Concentrations of credit risk Financial instruments that potentially subject the Company to concentration of credit risk consist primarily of accounts receivable and other receivables.The Company does not require collateral or other security to support these receivables.The Company conducts periodic reviews of its clients' financial condition and customer payment practices to minimize collection risk on accounts receivable. Fair value of financial instruments The Company adopted the provisions of ASC 820, Fair Value Measurements and Disclosures. ASC 820 clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: · Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. · Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other then quoted prices that are observable, and inputs derived from or corroborated by observable market data. · Level 3-Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The carrying amounts of certain financial instruments, including cash and cash equivalents, accounts receivable, other receivables, accounts payable, accrued expenses, taxes payable and notes payable approximate fair value due to the short-term nature of these items. The Company uses the Level 3 method to measure fair value of its bank loan. The carrying amount of the bank loan approximates the fair value based on the Company's expected borrowing rate for debt with similar remaining maturities and comparable risk in market. The Company did not identify any other assets or liabilities that are required to be presented on the consolidated balance sheets at fair value in accordance with ASC 820. Foreign currency translation The Company’s reporting currency is the U.S. dollar (“US$”) and its principal country of operations is the PRC. The financial position and results of operations of the Company are determined using the local currency (“RMB”) as the functional currency. The results of operations and the statement of cash flows denominated in foreign currency are translated at the average rate of exchange during the reporting period. Assets and liabilities denominated in foreign currencies at the balance sheet date are translated at the applicable rates of exchange in effect at that date. The equity denominated in the functional currency is translated at the historical rate of exchange at the time of capital contribution. Because cash flows are translated based on the average translation rate, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. Translation adjustments arising from the use of different exchange rates from period to period are included as a component of stockholders’ equity as “Accumulated Other Comprehensive Income”. The value of RMB against US$ and other currencies may fluctuate and is affected by, among other things, changes in China's political and economic conditions, Any significant revaluation of RMB may materially affect the Company's financial condition in terms of US$ reporting. 7 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Stock-based compensation The Company records stock based compensation expense pursuant to the United States ASC 718, which establishes the accounting for employee stock-based awards.Under the above provisions, stock-based compensation is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the requisite employee service period (generally the vesting period of the grant). For the three months ended March 31, 2011 and 2010, $41,688 and $95,688 stock based compensation expenses were recorded in selling, general and administrative expenses. Earnings and diluted earnings per share Earnings per share are calculated in accordance with the ASC 260, “Earnings Per Share.” Basic net earnings per share are based upon the weighted average number of common shares outstanding, but excluding shares issued as compensation that have not yet vested. Diluted net earnings per share are based on the assumption that all dilutive convertible shares and stock options were converted or exercised, and that all unvested shares have vested.Dilution is computed by applying the treasury stock method. Under this method, stock-based compensation is assumed to be vested at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. The following table sets forth the computation of basic and diluted earnings per share for the periods presented: Three months ended March 31, Net income $ $ Shares (denominator): Weighted average common shares outstanding - basic Earnings per share - basic $ $ Plus: effect of diluted securities - unvested compensation Shares Weighted average common shares outstanding - diluted Earnings per share - diluted $ $ 8 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3. PROPERTY AND EQUIPMENT Property and equipment consisted of the following: March 31, 2011 December 31, 2010 $ $ Less: accumulated depreciation ) ) Total property and equipment, net $ $ Property and equipment are stated at cost, net of accumulated depreciation and amortization.Maintenance and repairs are charged to expense as incurred. Depreciation and amortization are computed using the straight-line method over the estimated useful lives of 5-10 years.Depreciation expense for property and equipment for the three months ended March 31, 2011 and 2010 was $5,322 and $4,088, respectively. NOTE 4.LANDFILL DEVELOPMENT COSTS Landfill development costs consisted of the following: March 31, 2011 December 31, 2010 Machinery and equipment $ $ Landfill Construction in progress Advances to suppliers Subtotal Less: accumulated depreciation ) ) Total Landfill development costs, net $ $ Landfill development costs represent the capitalized expenses attributable to the construction of the Harbin landfill.Landfill development costs are amortized using a units of measure method over the contract term, commencing when the landfill was first put into use.The Company amortizes estimated total landfill development costs (currently estimated at $17.2 million), using the ratio of actual tonnage disposed in the landfill in proportion to the total anticipated capacity of the landfill, based on the Company’s assessment that it is probable that the Company will continue to utilize the Harbin landfill for the full term of the Build-Operate-Transfer (“BOT”) agreement and that, in that period, the landfill will be filled to capacity.The Company determined that the units of measure method of accounting for landfill development costs more accurately correlatesthe cost of building the landfill with the revenue recognized with each ton of waste disposed of in the landfill over the life of the landfill. Landfill development costs also include advances to suppliers representing payments made for machinery, supplies and equipment related to the construction of the landfill.The Company made a determination that it would not establish a reserve against the advances to suppliers that are included in landfill development costs on the Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010.The determination was based on the continuance of operations at the Landfill, and the probability that the advances will be utilized for purchase of construction materials and equipment during the next two years.The Company also determined that depreciation of equipment over the life of the landfill was appropriate, as the equipment is, for the most part, heavy earth-moving equipment with a useful life approximately equal to the term of the BOT Agreement.In addition, the BOT Agreement provides that equipment used at the landfill will be surrendered to HMUAB upon termination of the BOT Agreement. The Company has no obligations relating to capping, closure or other post-closure obligations; accordingly no reserve for post-closure activities has been established. The landfill will be constructed over a period of years as one (1) whole unit.However, the construction will be completed in different stages in order to comply with certain structural requirements.In order to start the next phase of construction, the prior phase must be completed.The Company anticipates the total landfill capacity of approximately 7.8 million tons.That estimate is made on a gross basis, however.The tonnage actually deposited should exceed the estimate, due to (a) the fact that we reduce the space used by removing recyclables, and (b) the fact that organic material included in the tonnage degrades and uses a reduced space. 9 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 4.LANDFILL DEVELOPMENT COSTS (Continued) The build outs to accommodate the gross estimate are as follows: · Phase 1 totals approximately 1.60 mil tons (below ground and 20.51% of total tonnage) · Phase 2 totals approximately 0.67 mil tons (below ground and 8.59% of total tonnage) · Phase 3 totals approximately 1.00 mil tons (below ground and 12.82% of total tonnage) · Phase 4 totals approximately 4.53 mil tons (above ground and 58.08% of total tonnage) Each earlier phase acts to support the later phases, meaning the next phase cannot commence until the prior phase is constructed and filled with waste.Moreover, the revenue generation is for the entire period of landfill operations.Since the Company believes the cost structure should mirror the fundamental interrelationship of all four phases, the Company has evaluated the total cost of completing the full construction of the landfill and viewed the landfill as one (1) unit for accounting purposes. Interest expense in the amount of $40,769 was capitalized for the three months ended March 31, 2010.The capitalized interest is amortized as landfill development costs.No interest expense was capitalized during the three months ended March 31, 2011 because the Company has completed the Phase 1 construction and has not started the Phase 2 construction during that period. The Company reviews its estimate of the total construction cost of the landfill at the end of each quarter.The estimate, revised if necessary, is then converted from RMB to dollars based on the historical conversion rate for previously capitalized costs and the current conversion rate for estimated future costs.As of March 31, 2011, the Company estimated that the total construction for the landfill will be $17,235,000, which was consistent with the Company’s estimate as of December 31, 2010.These costs are for the completion of the three underground phases with minimal costs expected for the 4th phase above ground. Landfill amortization expense for the three months ended March 31, 2011 and 2010 was $330,902 and $300,827, respectively.During the three months ended March 31, 2011 and 2010, the Company disposed of 134,452 tons of waste and 126,855 tons of waste, respectively, in the landfill. The following table shows landfill usage during the three month periods ended March 31, 2011 and 2010: Three Months Ended March 31,2011 Three Months Ended March 31, 2010 Estimated total landfill capacity (tons) Total cumulative tons disposed in landfill Percentage of landfill used % % Total tons disposed during period Percentage of landfill used % % 10 EASTERN ENVIRONMENT SOLUTIONS, CORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 5.INVENTORIES Inventories consist of the following: March 31, 2011 December 31, 2010 Material for use in landfill $ $ Consigned plastics 　- Total $ $ NOTE 6. LOAN RECEIVABLE As of March 31, 2011 and December 31, 2010, the loan to an unrelated party represents a short-term loan the Company lent to Heilongjiang Guoan Real Estate Development Corp (“HGRE”) in November 2010.The amount of the loan is RMB30 million, secured by real estate of the unrelated party.The term is one year.The repayment schedule is divided into two parts.HGRE will make the first repayment of 15 million RMB on September 30, 2011.The balance of the loan, 15 million RMB, will be due on November 29, 2011.The interest rate is 6.372%, higher than the base interest rates of People's Bank of China by 20 basis points. The interest is paid quarterly.Management intends and expects that the Company will hold the loan until it matures.Accordingly, due to the short-term nature of the loan, it is being carried on the Company’s books at cost. NOTE 7.MAJOR CUSTOMERS On September 1, 2003, the Company signed an exclusive 17-year agreement with Harbin Municipal Urban Administrative Bureau (“HMUAB”) to dispose of approximately one-third of the city’s solid waste disposal. The contract will expire on August 30, 2020. The revenue from HMUAB accounted for 27%% of the gross revenue for the three monthsended March 31, 2011 and 29% of the gross revenue for the three months ended March 31, 2010. In January 2010, the Company signed a PET bottle processing agreement and a consignment sales agreement with Harbin Dongxin Group (“Dongxin”). In accordance with the agreements, Dongxin shall be responsible for processing, packaging and selling the PET bottles sorted from the landfill or purchased by the Company. The Company shall pay a processing fee to Dongxin in return. Dongxin sells the processed PET bottles at an agreed price.The Company fixes a minimum resale price, which Harbin Dongxin Group must collect and remit tothe Companyupon sale of the recycled PET.Harbin Dongxin Group is entitled to retain any revenue it obtains from the resale in excess of the fixed minimum price. In March 2010, the Company signed a plastic bottle cap processing and consignment sales agreements with Harbin Bin County Welfare Plastic Products Co., Ltd (“HBC”). In accordance with the agreements, HBC will be responsible for processing the plastic bottle caps sorted from the landfill. The Company will pay a processing fee to HBC in return. The processed plastic granules will be sold by HBC at an agreed price.The Company fixes a minimum resale price, which HBC must collect and remit to us upon sale of the granules.HBC is entitled to retain any revenue it obtains from the resale in excess of the fixed minimum price. The following table presents sales from major customers with individual sales over 10% of total net revenue for the three months ended March 31, 2011 and 2010: Three months ended March 31, Sales % of Sales % of Total Sales Total Sales HMUAB $ 27
